Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking MPEP 608.02 V. 	
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(3) because numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.  MPEP 608.02 V.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second first side of the first panel that opposes the first side of the first panel being releasably attachable to a second side of the second panel that opposes the first side of the second panel of claims 9 and 21 and the second side of the first panel being releasably attachable to the second side of the second panel by means of at least one length of flexible material of claims 10 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  both instances of “a second side” should be corrected to “the second side”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  both instances of “a second side” should be corrected to “the second side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 11 and 23 is a relative term which renders the claim indefinite. The term “of the same dimension” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 11, 13-17, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaura (EP 0445390).
Claim 1:  Yamaura discloses a wrapping container 1 (vacuum bag storage system) comprising: a wrapping bag 4 (vacuum storage bag) having a pocket with an opening 4a (releasably sealable opening), which is releasably sealable as it is heat-sealed or high-frequency-bonded and openable by tearing, through which items to be stored may be inserted and removed; and a pair of panels that are removable from the wrapping bag 4 (vacuum storage bag) through the opening 4a (releasably sealable opening), the panels being configured to compress textile goods therebetween when the wrapping container 1 (vacuum bag storage system) is in use; wherein the panels are connected together by back paper-board 14 (at least one length of flexible material) which is flexible as it is capable of bending without breaking (see annotated fig. 7 below).

    PNG
    media_image1.png
    759
    384
    media_image1.png
    Greyscale

Claim 2:  Yamaura discloses wherein the back paper-board 14 (at least one length of flexible material) extends between a back end 12a (first side) of a first panel and a back end 13a (first side) of a second panel (see annotated fig. 7 above).
Claim 5:  Yamaura discloses wherein each of the pair of panels is articulated, having a plurality of sections that are foldable relative to each other at one or more edges 12b, 13b (hinges) (see annotated fig. 7 above and fig. 8).
Claim 6:  Yamaura discloses wherein each of the pair of panels comprises at least two sections (see annotated fig. 7 above).
Claim 7:  Yamaura discloses wherein the edges 12b, 13b (hinges) extend from the back ends 12a & 13a (first sides) of the first and second panels towards opposing sides of said panels (see annotated fig. 7 above).
Claim 11:  Yamaura discloses wherein each panel is substantially of the same dimensions (see fig. 6-9).
Claim 13:  Yamaura discloses a wrapping container 1 (vacuum bag storage system) comprising: a wrapping bag 4 (vacuum storage bag) having a pocket with an opening 4a (releasably sealable opening), which is releasably sealable as it is heat-sealed or high-frequency-bonded and openable by tearing, through which items to be stored may be inserted and removed; and a pair of panels that are removable from the wrapping bag 4 (vacuum storage bag) through the opening 4a (releasably sealable opening), the panels being configured to compress textile goods therebetween when the wrapping container 1 (vacuum bag storage system) is in use; wherein each of the pair of panels is articulated, having a plurality of sections that are foldable relative to each other at one or more edges 12b, 13b (hinges) (see annotated fig. 7 above and fig. 8).
Claim 14:  Yamaura discloses wherein each of the pair of panels comprises at least two sections (see annotated fig. 7 above).
Claim 15:  Yamaura discloses wherein the edges 12b, 13b (hinges) extend from the back ends 12a & 13a (first sides) of the first and second panels towards opposing sides of said panels (see annotated fig. 7 above).
Claim 16:  Yamaura discloses wherein the panels are connected together by at least one length of flexible material back paper-board 14 (at least one length of flexible material) which is flexible as it is capable of bending without breaking (see annotated fig. 7 above).
Claim 17:  Yamaura discloses wherein the back paper-board 14 (at least one length of flexible material) extends between a back end 12a (first side) of a first panel and a back end 13a (first side) of a second panel (see annotated fig. 7 above).
Claim 23:  Yamaura discloses wherein each panel is substantially of the same dimensions (see fig. 6-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (EP 0445390) as applied to claim 1 above, and further in view of Wang (US 5961033).
Claim 3:  Yamaura discloses the claimed invention except for the panels being attached to each other by at least two lengths of flexible material that are spaced apart from each other.
Wang teaches a packing board 1 made of cardboard and having a base panel 11 attached to a first side panel 12 in a foldable manner by at least two lengths of flexible material that are spaced apart from each other (see annotated fig. 2 below & fig. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the back paper-board 14 (at least one length of flexible material) to be at least two lengths of flexible material that are spaced apart from each other, as taught by Wang, in order to reduce materials, weight, and therefore shipping costs.

    PNG
    media_image2.png
    514
    504
    media_image2.png
    Greyscale


Claims 4, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (EP 0445390) as applied to claim 1 above, and further in view of Hamilton (US 20100018888).
Claim 4:  Yamaura discloses the claimed invention except for the flexible material being elastic.
Hamilton teaches a container 100 having a first flexible portion 140 formed of elastic, connecting two panels of the outer side 125, and enabling folding (see P. 0033 & 0036 and fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the panels to be connected by a first flexible portion 140 formed of elastic instead of back paper-board 14 (at least one length of flexible material), as taught by Hamilton, in order to allow the panels of the wrapping container 1 (vacuum bag storage system) to more easily fold between a folded and unfolded configuration as well as providing increased durability.
Claim 9:  Yamaura discloses the claimed invention except for a second side of the first panel that opposes the first side of the first panel being releasably attachable to a second side of the second panel that opposes the first side of the second panel.
Hamilton teaches a container 100 having an enclosure 155 that is folded about an axis and held in a folded configuration by a fastening system 610, 650 of VELCRO closing two ends of the container 100 (see P. 0039-0040 & fig. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wrapping container 1 (vacuum bag storage system) to have a fastening system 610, 650 of VELCRO releasably attaching a second end of the first panel to a second end of the second panel, as taught by Hamilton, in order to restrain the panels in a folded configuration around held contents for easier insertion into the wrapping bag 4 (vacuum storage bag).
Claim 10:  The combination discloses the second side of first panel being releasably attachable to the second side of the second panel by means of the fastening system 610, 650 of VELCRO (at least one length of flexible material).
Claim 12:  Yamaura discloses the panels being formed of paperboard (cardboard) (see C. 4 L. 42-46).
Yamaura does not disclose the panels being formed of cardboard with a fabric covering.
Hamilton teaches cardboard stiffeners 410 encased in a fabric material 420 (fabric covering) of a color to match held linens (see P. 0037 & fig. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the panels to be encased in a fabric material 420 (fabric covering) of a color to match held contents, as taught by Hamilton, in order to provide additional cushioning and indicate the color of the contents to a user.

Claim(s) 8 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaura (EP 0445390).
Claim 8:  While the drawings are not to scale, figures 1 & 6 of Yamaura appear to disclose the area of each panel in its 2D plane being at least 50% of the area of an internal face of the pocket against which the panel is positioned when the wrapping bag 4 (vacuum storage bag) is in use, further it would have been obvious to one of ordinary skill in the art at the time that the invention was made to have each panel in its 2D plane being at least 50% of the area of an internal face of the pocket against which the panel is positioned when the wrapping bag 4 (vacuum storage bag) is in use in order to protect a like sized product and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Claim 20:  While the drawings are not to scale, figures 1 & 6 of Yamaura appear to disclose the area of each panel in its 2D plane being at least 50% of the area of an internal face of the pocket against which the panel is positioned when the wrapping bag 4 (vacuum storage bag) is in use, further it would have been obvious to one of ordinary skill in the art at the time that the invention was made to have each panel in its 2D plane being at least 50% of the area of an internal face of the pocket against which the panel is positioned when the wrapping bag 4 (vacuum storage bag) is in use in order to protect a like sized product and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (EP 0445390) as applied to claim 16 above, and further in view of Wang (US 5961033).
Claim 18:  Yamaura discloses the claimed invention except for the panels being attached to each other by at least two lengths of flexible material that are spaced apart from each other.
Wang teaches a packing board 1 made of cardboard and having a base panel 11 attached to a first side panel 12 in a foldable manner by at least two lengths of flexible material that are spaced apart from each other (see annotated fig. 2 above & fig. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the back paper-board 14 (at least one length of flexible material) to be at least two lengths of flexible material that are spaced apart from each other, as taught by Wang, in order to reduce materials, weight, and therefore shipping costs.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (EP 0445390) as applied to claim 16 above, and further in view of Hamilton (US 20100018888).
Claim 19:  Yamaura discloses the claimed invention except for the flexible material being elastic.
Hamilton teaches a container 100 having a first flexible portion 140 formed of elastic, connecting two panels of the outer side 125, and enabling folding (see P. 0033 & 0036 and fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the panels to be connected by a first flexible portion 140 formed of elastic instead of back paper-board 14 (at least one length of flexible material), as taught by Hamilton, in order to allow the panels of the wrapping container 1 (vacuum bag storage system) to more easily fold between a folded and unfolded configuration as well as providing increased durability.

Claims 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura (EP 0445390) as applied to claim 13 above, and further in view of Hamilton (US 20100018888).
Claim 21:  Yamaura discloses the claimed invention except for a second side of the first panel that opposes the first side of the first panel being releasably attachable to a second side of the second panel that opposes the first side of the second panel.
Hamilton teaches a container 100 having an enclosure 155 that is folded about an axis and held in a folded configuration by a fastening system 610, 650 of VELCRO closing two ends of the container 100 (see P. 0039-0040 & fig. 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wrapping container 1 (vacuum bag storage system) to have a fastening system 610, 650 of VELCRO releasably attaching a second end of the first panel to a second end of the second panel, as taught by Hamilton, in order to restrain the panels in a folded configuration around held contents for easier insertion into the wrapping bag 4 (vacuum storage bag).
Claim 22:  The combination discloses the second side of first panel being releasably attachable to the second side of the second panel by means of the fastening system 610, 650 of VELCRO (at least one length of flexible material).
Claim 24:  Yamaura discloses the panels being formed of paperboard (cardboard) (see C. 4 L. 42-46).
Yamaura does not disclose the panels being formed of cardboard with a fabric covering.
Hamilton teaches cardboard stiffeners 410 encased in a fabric material 420 (fabric covering) of a color to match held linens (see P. 0037 & fig. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the panels to be encased in a fabric material 420 (fabric covering) of a color to match held contents, as taught by Hamilton, in order to provide additional cushioning and indicate the color of the contents to a user.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170121041 & US 20120261294 are pertinent to vacuum bags with stiffener panels, US 20110174643 & US 20110162995 are pertinent to cardboard panels covered with fabric, WO 2015037930 is pertinent to elastic flexible material connecting two panels, and US 2204419, US 2269915, US 1068859, US 1967584, US 20040026273, and US 20090071853 are pertinent to panels connected by a length of flexible material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736